Citation Nr: 1007437	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis. 

2.  Entitlement to service connection for ulcers. 

3.  Entitlement to service connection for a disability 
manifested by muscle and joint pain. 

4.  Entitlement to service connection for chronic fatigue 
syndrome. 

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, by 
the Louisville, Kentucky, Regional Office (RO), which denied 
the Veteran's attempt to reopen his claim of entitlement to 
service connection for sinusitis; that rating action also 
denied service connection for ulcers, service connection for 
chronic fatigue syndrome, service connection for muscle and 
joint pain, and a compensable evaluation for bilateral 
hearing loss.  He perfected a timely appeal to that decision.

On December 8, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is 
also of record.  

By the decision below, the application to reopen a previously 
denied claim of service connection for sinusitis is granted.  
The underlying claim of service connection for sinusitis, as 
well as claims of service connection for ulcers, muscle and 
joint pain, and chronic fatigue syndrome are addressed in the 
remand portion of the decision below.  The claim for a higher 
rating for irritable bowel syndrome is also addressed in the 
remand.

In an August 2009 rating decision, the RO granted service 
connection for irritable bowel syndrome, evaluated as 10 
percent disabling, effective September 20, 2005.  In a 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646), dated in October 2009, the Veteran's 
representative disagreed with the initial 10 percent rating 
assigned to the IBS.  The Board accepts the representative's 
October 2009 statement as a Notice of Disagreement (NOD) with 
the August 2009 rating decision.  See 38 C.F.R. § 20.201 
(2009).  To date, however, the RO has not issued a Statement 
of the Case (SOC) with respect to this claim.  This issue 
must be remanded for the preparation of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  


FINDINGS OF FACT

1.  By a rating action in February 1993, the RO denied the 
Veteran's claim of entitlement to service connection for 
sinusitis; the veteran did not appeal that determination.  

2.  Evidence added to the claims file since the February 1993 
rating decision suggests that the Veteran has a current 
diagnosis of sinusitis that is due to his service, 
information not established by the evidence of record prior 
to the February 1993 decision.  

3.  Audiometric testing has revealed right ear hearing loss 
as level I and left ear hearing loss at level II for VA 
rating purposes.  




CONCLUSIONS OF LAW

1.  Evidence received since a final February 1993 rating 
decision is new and material; therefore, the Veteran's claim 
of entitlement to service connection for sinusitis is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a claim to reopen, the notice must include 
reference to the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2005, March 2006, and May 2006 
from the RO to the Veteran which were issued prior to the RO 
decision in September 2006.  Additional letters were issued 
in February 2007 and July 2008.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in March 
2006, May 2006, August 2007, and October 2008.  Thus, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the hearing loss 
issue is absent from the record.  The Veteran has been 
afforded examinations on the hearing loss issue decided 
herein.  Significantly, the Veteran was afforded examinations 
in March 2006 and October 2008.  The reports reflect that the 
examiners solicited symptoms from the Veteran, examined the 
Veteran, and provided findings necessary to apply relevant 
rating criteria.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his hearing loss claim 
decided herein.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to timely appeal an RO decision denying 
his or her claim for benefits, that decision becomes final 
and can no longer be challenged except on the basis of clear 
and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen the 
claim for service connection for sinusitis after August 29, 
2001, the Board will apply these revised provisions.  See 38 
C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran entered active duty in January 1988.  His DD Form 
214 indicates that he participated in Operation Desert 
Shield/Storm in the Kingdom of Saudi Arabia.  The enlistment 
examination, dated in August 1987, is negative for any 
complaints involving the sinuses; clinical evaluation of the 
sinuses was reported as normal.  The service treatment 
reports (STRs) show a notation in June 1991, which indicates 
that while on Operation Desert Storm, the Veteran was exposed 
to a large amount of smoke in the Burgan Oil Fields.  On the 
occasion of the Separation examination in December 1991, the 
Veteran reported a history of sinusitis and chronic rhinitis; 
he also reported problems with sinus headaches.  Clinical 
evaluation of the sinuses was reported as normal.  

An Audiological evaluation in March 1992 revealed normal 
hearing in the right ear for all frequencies except at 250 
and 500 Hertz levels, where there is a mild decrease in 
acuity; hearing in the left ear was within normal limits for 
250 to 2000 Hertz level, but there is a severe sensorineural 
hearing loss in the higher frequencies.  On the occasion of 
his initial VA examination in May 1992, the Veteran 
complained of nasal congestion and sinus headaches for 
months; he stated that he had never had this trouble prior to 
military service.  It was noted that an objective examination 
was within normal limits.  The diagnosis was subjective sinus 
headaches and congestion with normal examination and normal 
sinus on X-rays.  

By a rating action in February 1993, the RO granted service 
connection for left ear hearing loss, evaluated as 0 percent 
disabling, effective January 12, 1992.  That rating action 
denied the claim for service connection for sinusitis, based 
on a finding that it was not shown during service or during 
the recent VA examination.  By letter dated in March 1993, 
the Veteran was informed of this decision and of his 
procedural and appellate rights.  The veteran did not perfect 
an appeal of that decision.  

The Veteran's claim for service connection for sinusitis and 
an increased rating for hearing loss (VA Form 21-4138) was 
received in September 2005.  Submitted in support of the 
claim were VA progress notes dated from October 2001 to 
September 2005, showing ongoing evaluation and findings of 
hearing loss.  The Veteran was seen at a VA clinic in 
November 2001 with complaints of sinus problems; a CT scan of 
the sinuses revealed a small retention cyst in the sphenoid 
sinus.  The impression was acute and chronic sinus disease.  
A PCE clinician note, dated in January 2002, reported a 
finding of chronic sinusitis with modest symptoms at present; 
it was also noted that the Veteran had peptic ulcer disease 
and was currently on medication.  In June 2004, the Veteran 
underwent an Audiological consultation; the impression was 
moderate sensorineural hearing loss rising to normal hearing 
in the right ear, and severe high frequency sensorineural 
hearing loss in the left ear.  The examiner stated that it 
was at least as likely as not that the Veteran's hearing loss 
began while in service.  

Received in November 2005 were treatment reports from Dr. 
Samir A. Guindi, dated from April 2004 to October 2004.  
These records show treatment for a chronic sinus condition.  
In a statement dated in April 2004, Dr. Guindi indicated that 
the Veteran had a problem with his sinuses for a long time 
and it had been getting worse over the last year.  Dr. Guindi 
stated that the Veteran's main problem was chronic sinusitis 
for which he has prescribed some medication.  A May 2004 
clinic note reflects an impression of chronic sinusitis.  

During an annual follow up examination in December 2005, it 
was noted that the Veteran has had left carpal tunnel 
syndrome, chronic gastritis and multiple Jardin announcers, 
H. pylori positive 2001 endoscopy.  The assessment was 
duodenal ulcers multiple in 2001, H. pylori gastritis, 
chronic sinus dysfunction and carpal tunnel syndrome.  

On the authorized Audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
10
10
15
LEFT
35
20
40
80
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
pertinent diagnosis was bilateral sensorineural hearing loss.  

The Veteran underwent a Gulf War examination in May 2006.  It 
was noted that he was diagnosed with ulcers in 2001.  The 
Veteran reported having had constant runny nose in 1991 while 
stationed in Saudi Arabia; he did not seek treatment.  It was 
noted that, prior to discharge in 1992, he developed a stuffy 
nose and headaches.  The Veteran indicated that, about three 
years ago, he developed constant sinus infections; he went to 
a physician who placed him on antibiotics.  The Veteran 
maintained that his symptoms are not seasonal; he stated that 
they occur throughout the year.  Following an evaluation and 
radiographic studies, the Veteran was diagnosed with mild 
polypoid mucosal thickening, right greater than left of both 
maxillary sinuses, and chronic sinusitis.  

Of record is a statement from the Veteran's wife, dated in 
April 2007, attesting to the fact that he began experiencing 
sinus problems while on active duty in the Persian Gulf.  She 
noted that he never had any problems with his sinuses prior 
to military service.  

An Audiological note, dated in September 2007, reported 
findings of severe high frequency sensorineural hearing loss 
in the left ear and moderate low frequency sensorineural 
hearing loss below 1000 Hertz level in the right ear.  

The Veteran was afforded another VA examination in October 
2008.  At that time, he indicated that he wears hearing 
protection while on the job as mandated by his employer.  The 
Veteran also reported being very sensitive to loud sounds and 
wears hearing protection very often.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
10
15
15
LEFT
35
25
45
85
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
pertinent diagnoses were moderate low frequency sensorineural 
hearing loss in the right ear, with a severe to profound high 
frequency sensorineural hearing loss in the left ear.  

An October 2008 VA progress note indicates that the Veteran 
was seen for insertion and programming of hearing aids.  A 
May 2009 VA progress note reflects an assessment of acute 
sinusitis.  

At his hearing in December 2009, the Veteran testified that 
he had difficulty with hearing conversations, especially when 
there is background noise.  The Veteran stated that he was 
wearing a hearing aid in the left ear.  The Veteran testified 
that he had trouble with his sinuses prior to reporting it at 
his discharge examination in December 1991; he stated that 
they were with a mobile unit and it was difficult to go to 
sick call.  The Veteran indicated that he experienced a lot 
of drainage while he was in the Persian Gulf and upon 
returning home.  The Veteran reported that he started having 
sinus infections in 1994 for the first time; he was by Dr. 
Wier and was given antibiotics.  

A.  Claim to Reopen--Sinusitis

The Veteran's claim for service connection for sinusitis was 
previously considered and denied.  In February 1993, the RO 
denied service connection for sinusitis based on a finding 
that it was not shown during service or during the recent VA 
examination; as such, the records failed to establish a 
diagnosis of sinusitis.  

Because the Veteran did not appeal the February 1993 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the February 1993 
denial includes VA outpatient treatment reports, private 
treatment reports, as well as a VA examination report, which 
reflect diagnoses of chronic sinusitis in May 2004, May 2006, 
and July 2008.  This evidence was not previously of record, 
and is not cumulative or duplicative of evidence before the 
RO in February 1993.  Hence, the evidence is "new" within the 
meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence 
establishes current diagnosis of sinusitis, not shown in 
February 1993.  In essence, it is relevant and probative of 
the issue at hand and cures one of the evidentiary defects 
that existed at the time of the prior denial.  Based upon the 
reasons for the prior denial, the evidence is new and 
material, and the claim is reopened.  

B.  Claim for Increase--Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the Veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  After careful review of the evidentiary record, the 
Board concludes that the Veteran's hearing loss disability 
has not significantly changed and a uniform evaluation is 
warranted.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The Veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  (Although service 
connection was granted in February 1993 for the left ear 
only, the RO has since treated both ears as service connected 
for rating purposes.  See September 2006 rating decision.)  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second.  This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VI. 38 C.F.R. 
§ 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral. 38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the Veteran's service-
connected bilateral hearing loss are not met.  Accordingly, 
his claim for a compensable rating fails.  

Based on the March 2006 VA examination report, under Table VI 
contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to a 
numeric designation of Level I hearing in the right ear and 
Level II in the left ear.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  

Additionally, the Veteran's most recent VA examination in 
October 2008 shows a right ear puretone decibel loss of 15 
with speech recognition of 94 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2009).  He has a left ear average 
puretone decibel loss of 62.5 with speech recognition of 92 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2009).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The Board notes that the Veteran's assertions and testimony 
that his hearing has deteriorated and has affected his 
employment are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment.  Moreover, as noted 
above, the Court has noted that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
Veteran's service-connected hearing impairment for rating 
purposes.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
Audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, while the veteran has reported being very sensitive 
to loud noises and having to wear hearing protection as 
mandated by his employer, nothing suggests that his hearing 
loss has caused him marked interference with employment, 
meaning above and beyond that contemplated by the rating 
schedule, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

The application to reopen a claim of service connection for 
sinusitis is granted.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Sinusitis

Having determined that the Veteran's claim of entitlement to 
service connection for sinusitis is reopened, VA has a duty 
to assist the Veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009).  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the service treatment records show that, in 
June 1991, it was noted that the Veteran was exposed to smoke 
in the Burgan Oil fields while participating in Operation 
Desert Storm in February 1991.  On the occasion of his 
separation examination in December 1991, the Veteran reported 
problems with sinusitis, chronic rhinitis and sinus 
headaches.  Post-service medical records show that the 
Veteran continued to experience sinus problems.  The Veteran 
testified that he experienced problems during service, but 
was unable to seek treatment due to the fact that he was 
attached to a mobile unit.  He also testified that he has 
experienced problems with his sinuses since his separation 
from service.  In a private medical statement, dated in April 
2004, Dr. Guindi indicated that the Veteran had a problem 
with his sinuses for a long time and it had been getting 
worse over the last year.  Moreover, a Gulf War examination 
in May 2006 resulted in a diagnosis of chronic sinusitis.  

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of the sinusitis specifically 
addressing the Veteran's exposure to smoke from the oil 
fields during his service in the Persian Gulf as required by 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Based upon the 
above, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his chronic sinusitis.  
In particular, the VA examiner should be asked to discuss the 
relationship, if any, between the Veteran's disability and 
his military service.  

At his December 2009 hearing the Veteran reported that he 
developed a sinus problem during service and that he 
continued to have sinus problems since discharge from 
service.  As noted above, the medical evidence indicates that 
the Veteran has been diagnosed with chronic sinusitis.  A VA 
examination with nexus opinion should be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 C.F.R. 
§ 3.159(c)(4) (2009).  

B.  Ulcers

As noted above, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (4) (i) (2009).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See McLendon v. 
Nicholson, 20 Vet App. 79, 83 (2006).  

Service treatment records indicate that the Veteran was seen 
in June 1989 for complaints of diarrhea for the previous 4 
days.  The Veteran reported 25 episodes of diarrhea, nausea 
and vomiting; he also reported dizziness.  Examination of the 
abdomen revealed slight tenderness upon palpation.  The 
assessment was acute gastritis with dehydration.  The Board 
notes that the Veteran's post-service medical records 
documented him as having been diagnosed with peptic ulcer 
disease.  An October 2001 VA progress note indicates that an 
esophagogastroduodenoscopy revealed multiple duodenal ulcers.  
A PCE clinician note, dated in January 2002, noted that the 
Veteran had peptic ulcer disease and was currently on 
medication.  During an annual follow-up examination in 
December 2005, the assessment was multiple duodenal ulcers in 
2001 and H. pylori gastritis.  

The Board observes the Veteran was provided VA examinations 
in May 2006 and September 2008 and was diagnosed with peptic 
ulcer disease; however, an opinion was not provided as to 
whether his peptic ulcer disease is related to active 
military service.  Once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
even if not statutorily obligated to do so, VA must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board finds that, with 
regards to the Veteran's claim of service connection for 
ulcers, further development, specifically a VA examination, 
is necessary to obtain an etiological medical opinion prior 
to a Board decision.  

C.  Chronic Fatigue Syndrome and Muscle and Joint Pain

The Veteran alleges that he has chronic fatigue and multiple 
joint pains, as manifestations of undiagnosed illness 
resulting from his service in Operation Desert Shield/Desert 
Storm.  He is a Persian Gulf War veteran, having served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) 
(b).  

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi-symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection. 38 C.F.R. § 3.317(a) (2) 
(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a) (2) 
(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a) (3).  

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a) (4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness.  
Id.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known clinical diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. § 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  Service connection may not be 
granted under § 3.317 if the symptom is a manifestation of a 
disability attributable to a "known clinical diagnosis," 
unless it is a qualifying chronic disability such as 
medically unexplained chronic multi-symptom illness like 
irritable bowel syndrome, fibromyalgia, or chronic fatigue 
syndrome. 

In the Veteran's case, the medical evidence reflects 
complaints and findings of chronic fatigue and muscle and 
joint pain.  Whether these complaints are due to a qualifying 
chronic disability as defined by § 3.317 from the veteran's 
Persian Gulf War service is a question that must be 
investigated.  

The Veteran had a Gulf War protocol examination in connection 
with his claims in May 2006.  He complained of chronic 
fatigue, which began about 5 years earlier.  He also reported 
joint aches and pains that started about 8 years earlier; he 
specifically noted pain in the leg and back muscles.  The 
Veteran also reported infrequent pain in his shoulders, 
elbows and wrists.  The examiner stated that chronic fatigue 
syndrome was not established, as the Veteran did not meet six 
of the established criteria.  However, the examiner stated 
that chronic/recurrent sinusitis and chronic rhinitis can 
both contribute to/cause fatigue.  The Veteran was also 
diagnosed with scoliosis of the spine, spondylosis of the 
thoracic spine, and carpal tunnel syndrome.  It was noted 
that problems associated with scoliosis of the spine included 
muscle and joint pain.  

It is unclear whether the claimed symptoms are manifestations 
of already service-connected disabilities, such as irritable 
bowel syndrome.  And there remains the matter of whether they 
are due to undiagnosed illness or due to a disease process 
that might also be found to be traceable to service, such as 
sinusitis.  Additional medical comment is needed concerning 
this, too.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. 
§ 3.159(c) (4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).  

D.  Irritable bowel syndrome

As noted above, the August 2009 rating decision granted 
service connection for irritable bowel syndrome, evaluated as 
10 percent disabling, effective September 20, 2005.  
Thereafter, the Veteran's representative submitted a 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646), dated in October 2009, wherein he noted 
that the Veteran disagreed with the rating percentage 
assigned to the IBS.  The Board finds that this statement may 
be reasonably construed as a notice of disagreement (NOD) 
with the August 2009 rating decision.  A statement of the 
case has not been issued with regard to a higher evaluation 
for IBS.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims remaining on 
appeal.  The records sought should 
include treatment records from Dr. Wier 
and medical records identified by the 
Veteran in December 2009.  

With any necessary authorization from the 
Veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2.  Schedule the Veteran for a VA 
examination of the sinuses to determine 
nature and etiology of all sinus 
disabilities present.  The examiner 
should be provided the Veteran's claims 
folders for review of the Veteran's 
medical history.  All necessary tests and 
studies should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) any current sinus disability is 
related to military service.  A rationale 
should be provided for all opinions.  

3.  The Veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the time of onset of any ulcer 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  Following review of the 
claims folder, and an examination of the 
Veteran, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
ulcer disease is attributable to his 
period of active military service.  The 
examiner must provide a rationale for the 
opinion.  

4.  The Veteran should be afforded an 
examination to determine the nature of 
any disability or illness manifested by 
chronic fatigue and/or muscle and joint 
pain.  The claims file should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should:

a) state whether the Veteran's 
claimed muscle and joint pain and 
body aches are associated with a 
diagnosable illness.  In doing so 
the examiner is requested to comment 
as to whether the veteran's 
symptomatology represents a known 
clinical diagnosis.  If the 
symptomatology is attributable to a 
known clinical diagnosis, the 
examiner should also provide an 
opinion as to whether it is as least 
as likely as not that the disability 
manifested by muscle and joint pain 
and body aches is related to the 
Veteran's period of military 
service.  

b) if the Veteran's muscle and joint 
pain is not due to a specific 
disease entity, opine whether such 
pain represents an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic multi-
symptom illness, which is defined by 
a cluster of signs or symptoms, such 
as chronic fatigue syndrome, 
fibromyalgia or irritable bowel 
syndrome.

c) state whether the Veteran's 
claimed fatigue is associated with a 
diagnosable illness, such as 
sinusitis, for example.  If the 
symptomatology is attributable to a 
know clinical diagnosis, the 
examiner should also provide an 
opinion as to whether it is as least 
as likely as not that the diagnosed 
disability is related to the 
Veteran's period of military 
service.  

d) if the Veteran's fatigue is not 
due to a specific disease entity, 
opine whether fatigue represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multi-symptom illness, which is 
defined by a cluster of signs or 
symptoms, such as chronic fatigue 
syndrome, fibromyalgia or irritable 
bowel syndrome.  

5.  Upon completion of the above, if any 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case.  

6.  Issue a statement of the case to the 
Veteran and his representative addressing 
the claim of entitlement to a higher 
evaluation for irritable bowel syndrome.  
The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  (Do not certify this issue 
to the Board unless a timely appeal is 
received.)

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the Veteran 
until he receives further notice.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


